In a special proceeding pursuant to section 475 of the Judiciary Law to determine and enforce an attorney’s lien for services rendered, the petitioner appeals from a judgment of the Supreme Court, Westchester County, dated October 26, *9621976, which dismissed the petition and directed it to return respondent’s papers and books. Judgment affirmed, without costs or disbursements. We hold that the petitioner-appellant has not established that it is entitled to any attorneys’ fees other than those already paid by the respondent. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.